Name: Commission Regulation (EEC) No 1014/83 of 28 April 1983 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs, and repealing Regulation (EEC) No 1468/79
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  marketing
 Date Published: nan

 No L 114/8 Official Journal of the European Communities 29 . 4. 83 COMMISSION REGULATION (EEC) No 1014/83 of 28 April 1983 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs, and repealing Regulation (EEC) No 1468/79 HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for inter ­ vention on the market in butter and cream (3), as last amended by Regulation (EEC) No 1272/79 (4), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 262/79 (5), as last amended by Regulation (EEC) No 2479/82 (6), and Commission Regulation (EEC) No 1932/81 of 13 July 1981 on the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs f), as last amended by Regulation (EEC) No 48/82 (8), apply simultaneously ; whereas it is therefore appropriate, for control reasons, to require that the records in both cases be kept separate and that butter from public storage is not to be processed at the same time as butter from the market ; Whereas Commission Regulation (EEC) No 1468/79 (9), as last amended by Regulation (EEC) No 1250/81 (10), provided for the granting of aid for butter from private storage during the period of application of Regulation (EEC) No 262/79 and in respect of the same uses as provided for in that Regulation ; Whereas Regulation (EEC) No 1932/81 adopted for the most part the system introduced by Regulation (EEC) No 1468/79 ; whereas it is therefore appropriate to repeal the latter Regulation ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 1 Regulation (EEC) No 262/79 is hereby amended as follows : 1 . The following subparagraph is added to Article 9 ( 1 ): ' If the establishment processes also butter which qualified for the aid provided for in Regulation (EEC) No 1932/81 , it shall in addition undertake :  to keep separately the records referred to under the first subparagraph (c),  to process butter qualifying for aid under Regu ­ lation (EEC) No 1932/81 after having processed all the butter purchased under this Regulation and stored in the establishment.' 2 . The following subparagraph is added to Article 10 ( 1 ) (a): 'Where the successful tenderer participates also in the tendering procedures under Regulation (EEC) No 1932/81 , separate stock records must be kept for butter used under each Regulation.' 3 . Article 15 ( 1 ) is replaced by the following : ' 1 . The tendering security shall be 60 ECU per tonne.' 4 . In the second subparagraph of Article 18 (2) the words ' 14 units of account' are replaced by ' 14 ECU'. 5. In the first subparagraph of Article 23 (2) the words 'three units of account' are replaced by '4 ECU'. Article 2 Regulation (EEC) No 1468/79 is hereby repealed.&gt;) OJ No L 148, 28 . 6 . 1968 , p. 13 . 2) OJ No L 140, 20 . 5. 1982, p. 1 . 3) OJ No L 169, 18 . 7 . 1968 , p. 1 . 4) OJ No L 161 , 29 . 6 . 1979, p. 13 . 0 OJ No L 41 , 16 . 2. 1979, p. 1 . 6) OJ No L 264, 14. 9 . 1982, p. 9 . j OJ No L 191 , 14. 7 . 1981 , p. 6 . 8) OJ No L 7, 12. 1 . 1982, p. 5 . ») OJ No L 177, 14. 7. 1979, p. 40. 10) OJ No L 126, 12. 5. 1981 , p. 5. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 114/929 . 4. 83 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1983 . For the Commission Poul DALSAGER Member of the Commission